469 So. 2d 930 (1985)
Mayra URBIETA, Appellant,
v.
Guillermo URBIETA, Appellee.
No. 84-1832.
District Court of Appeal of Florida, Third District.
May 28, 1985.
Stabinski & Funt and Cristina de Oliveira, Miami, for appellant.
No appearance, for appellee.
Before HENDRY, DANIEL S. PEARSON and JORGENSON, JJ.
PER CURIAM.
This cause recurs here following our opinion in Urbieta v. Urbieta, 446 So. 2d 230 *931 (Fla. 3d DCA 1984), which dealt with the award of attorneys' fees to Mayra Urbieta's former attorneys. Pursuant to our mandate, the trial court set reasonable attorneys' fees at $5,800.00. Thereafter, the trial court determined that the fees were to be paid as follows: $1,000.00 to be paid immediately; the remaining $4,800.00 to be paid in monthly installments of $50.00.
As the law firm points out, it would take eight years for the husband to discharge the remaining $4,800.00 obligation if such payments are made through monthly installments of $50.00. The order was manifestly erroneous in face of the husband's financial affidavits reflecting assets of $391,000.00.
The trial court abused its discretion. We accordingly reverse and remand with directions to enter judgment for the former attorneys for the amount of attorneys' fees not yet paid.
Reversed and remanded with directions.